DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2015/0255495).
Regarding claim 7, Park discloses that an image sensor comprising:
a substrate 165 comprising a plurality of pixel regions 120, a first surface and a second surface opposite to the first surface (Fig. 1A & 1B);
a first pixel separation structure 130 (a vertical separation structure) surrounded by the plurality of pixel regions when viewed from the second surface of the substrate (Fig. 1A & 1B); and 
a second pixel separation structure 130 surrounded by the plurality of pixel regions when viewed from the second surface of the substrate and electrically connected to the first pixel separation structure;
a first pixel separation contact 141 disposed on the second pixel separation structure 130, wherein the first pixel separation contact is configured to receive a negative voltage and 
Reclaim 8, Park discloses that a plurality of pixel separation contacts including the first pixel separation contact, wherein the first and second pixel separation structures are sequentially arranged along a first direction viewed from viewed from the second surface, and wherein the plurality of pixel separation contacts are sequentially arranged along a second direction perpendicular to the first direction viewed from the second surface (Fig. 1A).
Reclaim 9, Park discloses that the first to second pixel separation structures are connected the first surface (Fig. 1A).
Reclaim 10, Park discloses that the first to second pixel separation structures are connected the first surface and the second surface (Fig. 1A).
Reclaim 11, Park discloses that the second pixel separation structure has a first width along the first direction viewed from the second surface and the first pixel separation contact has a second width along the first direction, and wherein a length of the second width equal to or greater than a length of the first width (Fig. 1A second width is greater than a first width in X direction).
Regarding claim 12, Park discloses that an image sensor comprising:
a substrate 165 comprising a plurality of pixel regions arranged in a matrix form along a first direction and a second direction, a first surface and a second surface opposite to the first surface (Fig. 1A);

a plurality of pixel separation contacts on the second surface 140; and
a plurality of micro lenses 190 disposed on the first surface (Fig. 1B);
wherein the plurality of pixel separation structures are configured to receive a negative voltage through the plurality of pixel separation contacts (para. 0062), wherein the plurality of pixel regions are configured to receive incident light and convert the received light into an electric signal, and wherein the plurality of pixel separation contacts are surrounded by the plurality of pixel regions when viewed from the second surface of the substrate (Fig. 1B).
Reclaim 13, Park discloses that the plurality of pixel separation structures are connected to the first surface (Fig. 1B).
Reclaim 14, Park discloses that the plurality of pixel separation structures are connected to the first surface and the second surface (Fig. 1A & B). 
Reclaim 15, Park discloses that the plurality of pixel separation structures are arranged in the matrix form (Fig. 1A & B)
Reclaim 16, Park discloses that the plurality of pixel separation contacts 140 are disposed on the plurality of pixel separation structures (Fig. 1A & B, as being physically connected 141b in Fig. 1B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10332925 in view of Park (US 20150255495).
Regarding claim 1, `925 discloses that all of limitations including, a substrate, pixel separation structure (a second insulation structure with a second conductive structure - - with a third width), pixel separation contact (as a fourth width), and the fourth width is greater or equal to the third width, negative voltage is supplied to the pixel separation structure (claim 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SU C KIM/             Primary Examiner, Art Unit 2899